                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION

JEFFREY S. MEADOWS                                    )
                                                      )
              Plaintiff,                              )
                                                      )
                                                      )
v.                                                    )
                                                      )
NORTHROP GRUMMAN INNOVATION                           )
SYSTEMS, INC.,                                        )
                                                      )    Civil Action No. 7:19-cv-00394
BAE SYSTEMS, INC.,                                    )
                                                      )
                                                      )
and                                                   )
                                                      )
BAE SYSTEMS ORDNANCE                                  )
SYSTEMS, INC.,                                        )
                                                      )
                                                      )
              Defendants.

     PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANT NORTHROP
         GRUMMAN INNOVATION SYSTEMS, INC.’S MOTION TO DISMISS

       COMES NOW, Jeffrey S. Meadows (“Meadows”), by counsel, and files this Memorandum

in Opposition to Defendant Northrop Grumman Innovation Systems, Inc.’s Motion to Dismiss

(“Motion”). Defendant Northrop Grumman Innovation Systems, Inc (“NGIS”), having joined

co-defendants BAE Systems, Inc. and BAE Systems Innovation Systems, Inc. (collectively,

“BAE”) in removing this action from the Montgomery County Circuit Court to this Court (See

Notice of Removal, ECF No. 1), have also moved to dismiss Meadows’ Amended Complaint (See

Motion, ECF No. 3). NGIS asserts that dismissal is required pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure, on a number of purported grounds. For the reasons that follow,

NGIS’s Motion should be denied in its entirety.




                                                  1

Case 7:19-cv-00394-MFU Document 21 Filed 07/26/19 Page 1 of 16 Pageid#: 1146
                         FACTS AND PROCEDURAL HISTORY

       This is an action for defamation, defamation per se, wrongful discharge, common law

conspiracy, and business conspiracy under Virginia Code § 18.2-500, related to Meadows’

employment history with Defendants1 and Defendants’ improper actions following their

near-simultaneous discharge of Meadows’ employment with Orbital ATK and BAE, Inc. (“Orbital

ATK”), NGIS’s predecessor in interest. The facts of this case are fully alleged in Meadows’

Amended Complaint2 and summarized herein.

       In 2007, Meadows began working for Orbital ATK. (See Amended Complaint ¶ 10). As an

Orbital ATK employee, Meadows worked on, among other things, proposals related to the

operation, management, and modernization of facilities, and in various locations, including

Virginia, Australia, and Utah. (Id. at ¶¶ 11–13). Orbital ATK also allowed Meadows to work

remotely from his home in Montgomery County, Virginia, in exchange for remaining at Orbital

ATK when Meadows had desired to accept a job with BAE. (Id. at ¶¶ 17–20). Later, however,

Meadows decided to take a job with BAE, and informed both Orbital ATK and BAE of his

impending dual employment. (Id. at ¶¶ 24–26). As a BAE employee, Meadows either worked on

site at the Radford Army Ammunition Plant (“Arsenal”) or remotely from his home in

Montgomery County, Virginia. (Id. at ¶ 28).

       Independent of Meadows’ disclosures to Orbital ATK and BAE, BAE knew that Meadows

also worked for Orbital ATK because, on more than one occasion, Meadows’ supervisors at BAE

asked Meadows to provide confidential, proprietary Orbital ATK information for BAE’s own



       1
          As explained herein, Meadows was employed by Defendant BAE Systems, Inc. through
its subsidiary, BAE Systems Ordnance Systems, Inc., and by Orbital ATK, Inc., the predecessor
in interest of Defendant Northrup Grumman Innovation Systems, Inc.
        2
          The Amended Complaint is attached to Defendants’ Notice of Removal. (See ECF No. 1,
Ex. A.).
                                              2

Case 7:19-cv-00394-MFU Document 21 Filed 07/26/19 Page 2 of 16 Pageid#: 1147
benefit. (See id. at ¶¶ 39–52). For example, in 2016, Meadows’ supervisor at BAE, Michael Bate,

asked Meadows to provide an Orbital ATK acid facility modernization proposal, which Meadows

refused to do, a clear indication that BAE knew that Meadows was simultaneously employed by

Orbital ATK. (Id. at ¶¶ 41-42).

       Despite this prior knowledge, BAE discharged Meadows on June 23, 2017, by a letter that

Meadows received at his home in Montgomery County, Virginia, ostensibly for Meadows’

purported violation of BAE’s conflict of interest disclosure policy; the other ostensible reason was

Meadows’ purported violation of BAE’s timekeeping policy. (Id. at ¶ 56; Ex. B). This discharge

was preceded by Meadows’ being escorted out of the Arsenal, without explanation, on May 1,

2017, and BAE temporarily suspending Meadows. (Id. at ¶¶ 53–54).

       BAE’s discharge of Meadows was precipitated by Orbital ATK reporting to BAE that

Meadows had accepted a new, full-time position with Consolidated Nuclear Security, LLC

(“CNS”), a company affiliated with Orbital ATK. (Id. at ¶¶ 63–65). In fact, although Meadows

was considering that position, he ultimately did not accept it, motivating Orbital ATK to retaliate

against Meadows by informing BAE that he had. (Id.). In this way, Orbital ATK conspired with

BAE to have Meadows wrongfully discharged. BAE, however, had additional, independent

motives to discharge Meadows, particularly Meadows’ failure to provide BAE with confidential,

proprietary Orbital ATK documents. (See id. at ¶¶ 39–52, 160, 164).

       Defendants’ improper actions did not end with Meadows’ discharge, however. On July 25,

2017, BAE notified the Office of Inspector General of the Department of Defense (“DOD”), on its

own initiative, alleging that Meadows was employed by Orbital ATK while working for BAE

without BAE’s knowledge or permission, and that Meadows had mischarged his time related to




                                                 3

Case 7:19-cv-00394-MFU Document 21 Filed 07/26/19 Page 3 of 16 Pageid#: 1148
“non-work activities” while employed by BAE. (Id. at ¶ 71). Contrary to BAE’s characterization,3

this was not a mandatory disclosure because the allegations were false and a mere pretense for

BAE’s discharge of Meadows as retaliation for his failure to provide BAE with confidential,

proprietary Orbital ATK documents. Indeed, BAE’s communications to the DOD and Department

of Navy (“DON”) included several misrepresentations. (See id. at ¶¶ 78–83; Ex. E). Ultimately,

the DON determined that the evidence did not support BAE’s allegations. (Id. at ¶ 87; Ex. G).

        Based on these facts, and others alleged in the Amended Complaint, Meadows filed his

Complaint in the Montgomery County Circuit Court for defamation, defamation per se, wrongful

discharge, common law conspiracy, and business conspiracy under Virginia Code § 18.2-500, all

claims arising under Virginia law, on May 11, 2018. Prior to serving Defendants, Meadows

amended his Complaint and filed his Amended Complaint in the Montgomery County Circuit

Court on April 24, 2019. Subsequently, BAE filed, and NGIS consented to, a Notice of Removal,4




        3
          (See, e.g., Notice of Removal, ECF No. 1, at ¶ 9).
        4
           Attached to Defendants’ Notice of Removal as Exhibit B is the Declaration of Matt
Linkous. (See ECF No.1-2). Such declarations are permitted pursuant to 28 U.S.C. § 1746.
However, that statute provides that such declarations must be dated. See id. (“ . . . [S]uch matter
may . . . be supported . . by the unsworn declaration . . . in writing of such person which is
subscribed by him, as true under penalty of perjury, and dated, in substantially the following
form: . . . “I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true
and correct. Executed on (date). (Signature).”). The Declaration of Matt Linkous, however, does
not contain the “Executed on: (date)” language required by 28 U.S.C. § 1746. Accordingly, this
Court should not consider the Declaration of Matt Linkous in ruling upon Meadows’ Motion to
Remand, Defendants’ respective Motions to Dismiss (ECF Nos. 3 and 5), or any other matter. See,
e.g., Rivera v. Allstate Ins. Co., 140 F. Supp. 3d 722, 729 (N.D. Ill. 2015) (“The consequence of
the Rivera and Scheuneman declarations being undated. . . is that the declarations are not evidence
and thus will be disregarded on summary judgment.”); Globalaw Ltd. v. Carmon & Carmon Law
Office & Globalaw, Inc., 452 F. Supp. 2d 1, 28 n.11 (D.D.C. 2006) (noting that an undated affidavit
was “in violation of 28 U.S.C. § 1746”); Orr v. Orbis Corp., No. 1:07-CV-2653-TWT-SSC, 2010
U.S. Dist. LEXIS 86990, at *8 (N.D. Ga. July 30, 2010) (“Because the Simmons and Watson
Declarations are not dated or signed, the court will not consider them in addressing Defendants’
motion or Plaintiff’s response . . . .”).


                                                   4

Case 7:19-cv-00394-MFU Document 21 Filed 07/26/19 Page 4 of 16 Pageid#: 1149
thereby removing this action from the Montgomery County Circuit Court to this Court. That same

day, NGIS filed its Motion to Dismiss (ECF No. 3) and Memorandum in Support (ECF No. 4).

                                         ARGUMENT5

       At the outset, Meadows must reassert that, for the reasons articulated in his

contemporaneously filed Motion to Remand and Memorandum in Support thereof, this Court lacks

subject-matter jurisdiction over this action, and must therefore remand this action back to the

Montgomery County Circuit Court from whence it was removed. It necessarily follows that this

Court cannot consider NGIS’s Motion to Dismiss or any of the legal arguments presented therein.

Given the uncommon procedural posture of this case, however, Meadows has agreed to submit his

response to NGIS’s Motion to Dismiss together with his Motion to Remand, so that this Court may

address any overlapping issues efficiently in the event it denies Meadows’ Motion to Remand.

Thus, the arguments presented below assume, for the purposes of this Memorandum only, that this

Court possesses subject-matter jurisdiction over this action.

       First, NGIS argues that Meadows’ conspiracy claims (Counts IV and V) are not sufficiently

pled. With respect to common law conspiracy, NGIS claims that Meadows has failed to plead

underlying tortuous or unlawful actions and an agreement to conspire. With respect to business

conspiracy, NGIS asserts that Virginia Code § 18.2-499 does not apply to the injuries alleged by

Meadows. These arguments fail, however, because (1) Orbital ATK6 and BAE engaged in tortuous

acts, namely, those alleged in the other counts of the Amended Complaint; (2) the facts pled by



       5
          NGIS has joined in and incorporated by reference Defendant BAE Systems, Inc.’s and
BAE Systems Ordnance Systems, Inc.’s Motion to Dismiss (ECF No. 5) and Memorandum in
Support thereof (ECF No. 6). To the extent this requires a response from Meadows, Meadows
relies upon the arguments and authorities presented in his contemporaneously filed Memorandum
in Opposition to Defendant BAE Systems, Inc.’s and BAE Systems Ordnance Systems, Inc.’s
Motion to Dismiss.
        6
          As noted above, Orbital ATK was the predecessor in interest to Defendant NGIS.
                                                 5

Case 7:19-cv-00394-MFU Document 21 Filed 07/26/19 Page 5 of 16 Pageid#: 1150
Meadows demonstrate coordinated, not merely “parallel,” actions on the part of Orbital ATK and

BAE; and (3) the plain language of Virginia Code §§ 18.2-499 and 18.2-500 provides a remedy

for the injuries suffered by Meadows.

       Second, NGIS asserts that Meadows’ claim for business conspiracy is not cognizable under

the federal enclave doctrine. Under the federal enclave doctrine, certain land ceded by one of the

several States to the United States becomes subject to exclusive federal jurisdiction. Here, and in

the Notice of Removal to which they joined, NGIS contends that the Arsenal in Radford, Virginia,

is a federal enclave, and that because (1) Meadows’ employment with BAE required Meadows, at

times, to work at the Arsenal, and (2) Meadows’ conspiracy claims revolve around his employment

at the Arsenal, all of his claims are subject to exclusive federal jurisdiction, despite the fact that

Meadows’ Amended Complaint, on its face, brings claims under Virginia law. This argument fails,

as an initial matter, because NGIS has not shown that the Arsenal or, more specifically, “Building

220,” where Meadows worked while on site at the Arsenal,7 is a federal enclave. More importantly,

NGIS has not shown that Meadows’ claim for business conspiracy arose in the Arsenal at all.

       Third, NGIS asserts that Meadows’ conspiracy claims must be dismissed because

Meadows has alleged no underlying tort. NGIS argues that (1) Meadows’ allegations do not satisfy

the elements for wrongful discharge as articulated by the Supreme Court of Virginia in Bowman v.

State Bank of Keysville, 229 Va. 534, 331 S.E.2d 797 (1985); and (2) BAE’s defamation of




       7
         NGIS, with BAE, essentially argues that certain of Meadows’ claims arose in a federal
enclave because of Meadows’ work-related activities in “Building 220” of the Arsenal. (See Notice
of Removal, ECF No. 1). Thus, the only relevant question for the purposes of this action is whether
“Building 220” of the Arsenal is located on a federal enclave.


                                                  6

Case 7:19-cv-00394-MFU Document 21 Filed 07/26/19 Page 6 of 16 Pageid#: 1151
Meadows was not unlawful because BAE is entitled to “derivative sovereign immunity”8 due to

its status as a government contractor.

       With respect to wrongful discharge, Meadows’ claim is the exemplary Bowman case.

BAE’s termination of Meadows’ employment for Meadows’ refusal to engage in unlawful acts

amounting to corporate espionage was in clear violation of the Commonwealth of Virginia’s laws

and public policy. Therefore, this argument also fails. With respect to derivative sovereign

immunity, NGIS extends the doctrine beyond its proper scope, as none of BAE’s tortious activities

were done at the instruction of the federal government. As discussed in Meadows’

contemporaneously filed Memorandum in Opposition to Defendant BAE Systems, Inc.’s and BAE

Systems Ordnance Systems, Inc.’s Motion to Dismiss, granting BAE derivative sovereign

immunity under the circumstances alleged by Meadows would essentially grant that doctrine’s

protection to any conduct of any government contractor, even if only tangentially related to the

contractor’s work for the United States. Accordingly, this argument must be rejected.

       Finally, NGIS asserts that Meadows has not alleged damages caused by the acts committed

in furtherance of the conspiracy between Orbital ATK and BAE.



       8
          So-called “derivative sovereign immunity” stems from the Supreme Court’s decision in
Yearsley v. W. A. Ross Constr. Co., 309 U.S. 18, 20-21 (1940), a case which held that agents of
the United States are also sometimes protected from liability for carrying out its will. See
Cunningham v. Gen. Dynamics Info. Tech., 888 F.3d 640, 643 (4th Cir. 2018) (discussing
Yearsley). However, the Supreme Court has never called the doctrine it developed in Yearsley
“derivative sovereign immunity”; indeed, even in its most recent decision affirming the Yearsley
doctrine, Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 666 (2016), the Supreme Court did not
adopt the phrase for itself, but only referenced its use by the parties and the lower court. See also
Adkisson v. Jacobs Eng'g Grp., Inc., 790 F.3d 641, 647 (6th Cir. 2015) (noting that Yearsley “does
not address sovereign immunity”). While for the purposes of this Memorandum Meadows will
refer to this doctrine as “derivative sovereign immunity,” as BAE has, the use of this label has no
bearing on Meadows’ position that so-called “derivative sovereign immunity” is not akin to the
jurisdictional doctrine of sovereign immunity.



                                                 7

Case 7:19-cv-00394-MFU Document 21 Filed 07/26/19 Page 7 of 16 Pageid#: 1152
       Therefore, NGIS’s Motion to Dismiss should be denied in its entirety.

I.     Legal Standard Under Rules 12(b)(6)

       A Rule 12(b)(6) motion tests the legal sufficiency of the complaint, see Giarratano v.

Johnson, 521 F.3d 298, 302 (4th Cir. 2008), and should be denied unless it appears that plaintiff

can prove no set of facts in support of his claims which would entitle him to relief. See De Sole v.

United States, 947 F.2d 1169, 1177 (4th Cir. 1991); Conley v. Gibson, 355 U.S. 41, 45-46 (1957).

A court reviewing a complaint on a Rule 12(b)(6) motion must assume the veracity of well-pleaded

allegations and must construe factual allegations in favor of plaintiff. See Ashcroft v. Iqbal, 556

U.S. 662 (2009); Randall v. United States, 30 F.3d 518, 522 (4th Cir. 1994). A court must also

mind the liberal pleading standards under Rule 8, which require only “a short and plain statement

of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8. To survive a Rule

12(b)(6) motion, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id.

II.    NGIS Has Not Established That the Arsenal is a Federal Enclave; Even if the Arsenal
       is a Federal Enclave, Meadows’ Claims Did Not Arise Therein

       Meadows addresses the related issues of (1) whether the Arsenal is a federal enclave and

(2) whether Meadows claims arose in the Arsenal in his contemptuously filed Motion to Remand

and Memorandum in Support thereof. Meadows incorporates by reference the arguments and

authorities set forth in his contemptuously filed Motion to Remand and Memorandum in Support

thereof as if fully set forth in this Memorandum.




                                                 8

Case 7:19-cv-00394-MFU Document 21 Filed 07/26/19 Page 8 of 16 Pageid#: 1153
III.   Meadows Has Sufficiently Pled the Elements of Conspiracy and Business Conspiracy
       in Violation of Virginia Code § 18.2-500, and He Has Pled Both Claims Consistent
       with Federal Pleading Standards

       Counts IV and V of Meadows’ Amended Complaint are for common law conspiracy and

business conspiracy pursuant to Virginia Code § 18.2-500.9 These claims arise from Orbital ATK

and BAE conspiring to discharge Meadows from his respective employment with each company

on false “conflict of interest” grounds. (See Amended Complaint ¶ 175). These false grounds later

served, in part, as the basis for BAE’s defamatory communications to the DOD and DON.

Meadows suffered a number of injuries as a result of this conspiracy, including those to his

reputation, trade, business, and profession.

       A.      The Plain Language of Virginia Code § 18.2-500 Supports Meadows’ Claim
               for Business Conspiracy

       Virginia Code § 18.2-499 provides that

       [a]ny two or more persons who combine, associate, agree, mutually undertake or
       concert together for the purpose of (i) willfully and maliciously injuring another in
       his reputation, trade, business or profession by any means whatever or (ii) willfully
       and maliciously compelling another to do or perform any act against his will, or
       preventing or hindering another from doing or performing any lawful act, shall be
       jointly and severally guilty of a Class 1 misdemeanor. Such punishment shall be in
       addition to any civil relief recoverable under § 18.2-500.

And, pursuant to Virginia Code§ 18.2-500,

       [a]ny person who shall be injured in his reputation, trade, business or profession by
       reason of a violation of § 18.2-499, may sue therefor and recover three-fold the
       damages by him sustained, and the costs of suit, including a reasonable fee to
       plaintiff's counsel, and without limiting the generality of the term, "damages" shall
       include loss of profits.

       NGIS cites cases for the proposition that the injuries described in Virginia Code §§

18.2-499 and 18.2-500 only apply when the malicious conduct is focused on one’s business. See,



       9
      Because the same analysis for the purposes of removal and remand applies to both claims,
Meadows will discuss these claims together as conspiracy.
                                                9

Case 7:19-cv-00394-MFU Document 21 Filed 07/26/19 Page 9 of 16 Pageid#: 1154
e.g., Andrews v. Ring, 266 Va. 311, 319 (2003). Meadows acknowledges Andrews and the federal

cases that have cited it, but maintains that the plain language of the statute addresses “reputation,

trade, business or profession.” Va. Code § 18.2-499 (emphasis added). The Amended Complaint

describes how Orbital ATK and BAE’s conspiracy damaged Meadows in his reputation, trade, and

profession, in that as a result of defamation and the termination of his employment with both

Orbital ATK and BAE, Meadows (1) was unable to accept certain employment offers during the

pendency of debarment proceedings; and (2) is still unable to accept certain employment offers

due to Orbital ATK’s placing of negative and false comments regarding Meadows in the Joint

Personnel Adjudication System. (See Amended Complaint, ¶¶ 91-92). In short, the fact that Orbital

ATK and BAE’s conspiracy damaged Meadows’ professional reputation puts such conduct

squarely within the plain language of Virginia Code §§ 18.2-499 and 18.2-500.

        B.      Meadows’ Conspiracy Claims Satisfy the Liberal Rule 12(b)(6) Pleading
                Standard

        “A civil conspiracy is a combination of two or more persons, by some concerted action, to

accomplish some criminal or unlawful purpose, or to accomplish some purpose, not in itself

criminal or unlawful, by criminal or unlawful means.” Hechler Chevrolet, Inc. v. Gen. Motors

Corp., 230 Va. 396, 402, 337 S.E.2d 744, 748 (1985). Torts, of course, may constitute the unlawful

purpose element of a conspiracy claim. See, e.g., Dunlap v. Cottman Transmission Sys., LLC, 287

Va. 207, 215, 754 S.E.2d 313, 317 (2014) (noting that “actions for common law civil conspiracy

and statutory business conspiracy lie only if a plaintiff sustains damages as a result of an act that

is itself wrongful or tortious”).

        NGIS argues that Meadows has failed to allege an agreement between Orbital ATK and

BAE. NGIS correctly notes that parallel conduct, by itself, cannot constitute a conspiratorial

agreement. See, e.g., Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007) (“Without more,

                                                 10

Case 7:19-cv-00394-MFU Document 21 Filed 07/26/19 Page 10 of 16 Pageid#: 1155
parallel conduct does not suggest conspiracy . . . .” (emphasis added)). By the same token, parallel

conduct can suffice when “accompanied by ‘plus factors.’ While the Supreme Court has not

recounted a list of plus factors, numerous plus factors, such as ‘motive to conspire,’ ‘opportunity

to conspire,’ ‘high level of interfirm communications,’ irrational acts or acts contrary to a

defendant's economic interest, but rational if the alleged agreement existed, and departure from

normal business practices, have been considered by other circuits.” Merck-Medco Managed Care,

LLC v. Rite Aid Corp., No. 98-2847, 1999 U.S. App. LEXIS 21487, at *26 (4th Cir. Sep. 7, 1999).

       Contrary to NGIS’s contention that Meadows has merely alleged “parallel conduct,”

Meadows alleges a number of facts signifying an agreement between Orbital ATK and BAE. For

instance, there were interfirm communications in that Orbital ATK contacted BAE to discuss

Meadows’ dual-employment shortly before Meadows was terminated by Orbital ATK and

escorted off-site by BAE, a prelude to his eventual termination by BAE. (See Amended Complaint,

¶¶ 53-56, 63-64). In addition, both Orbital ATK and BAE had independent motives to conspire

against Meadows, namely Meadows’ refusal to take the job at Orbital ATK’s affiliate, CNS, and

Meadows’ refusal to engage in corporate espionage. (See id. at ¶¶ 39-52, 58-70). These, coupled

with Meadows’ other allegations, such as the parallel conduct of Orbital ATK and BAE each

terminating Meadows, sufficiently allege an agreement and concerted action between Orbital ATK

and BAE under the Rule 12(b)(6) standard.

       NGIS also seeks dismissal of Meadows’ conspiracy claims on the basis that Meadows

purportedly does not allege that Orbital ATK and BAE conspired to do any unlawful acts.

However, as set forth in his contemptuously filed this Memorandum in Opposition to Defendant

BAE Systems, Inc.’s and BAE Systems Ordnance Systems, Inc.’s Motion to Dismiss, which is

incorporated by reference as if fully set forth in this Memorandum, Meadows’ allegations of



                                                11

Case 7:19-cv-00394-MFU Document 21 Filed 07/26/19 Page 11 of 16 Pageid#: 1156
defamation and wrongful discharge against BAE satisfy this element of his conspiracy claims. To

the extent NGIS bases its Motion on the fact that Meadows brought no defamation or wrongful

discharge claims against it, that is immaterial. Under Virginia law, “while there must be proof of

the underlying tort, the plaintiff is not required to plead a separate count, or be awarded a recovery,

for the underlying tort.” Lance v. Wells Fargo Bank, N.A., 99 Va. Cir. 115, 124 (Chesapeake

2018); see also Witcher v. Reid, 70 Va. Cir. 415, 418 (Norfolk City 2006) (“In Commercial

Business Systems [v. Halifax Corp., 253 Va. 292, 300, 484 S.E.2d 892, 896 (1997)], the Supreme

Court of Virginia Court stated that ‘without proof of the underlying tort, there can be

no conspiracy to       commit         that tort.’ . . .   Therefore,        the      viability      of

the conspiracy claim does not rest on pleading or collecting on the underlying tort claim but on

showing that the underlying elements of that claim are present.” (emphasis added)).

IV.    Meadows Claim for Business Conspiracy in Violation of Virginia Code § 18.2-500 Is
       Not Preempted Under the Federal Enclave Doctrine

       NGIS contends that Meadows’ claim of business conspiracy (Count V) is preempted by

the federal enclave doctrine because the claim arose in the Arsenal, a purported federal enclave,

and did not exist as causes of action in Virginia at the time the United States purportedly acquired

exclusive jurisdiction over the Arsenal—or, more specifically, “Building 220,” where Meadows’

worked while on site at the Arsenal. However, as set forth in his contemptuously filed Motion to

Remand and Memorandum in Support thereof, which is incorporated by reference as if fully set

forth in this Memorandum, NGIS has not shown that the Arsenal was a federal enclave at any time

relevant to this action. Moreover, Meadows’ claim of business conspiracy did not arise in the

Arsenal; therefore, it is not preempted. Accordingly, NGIS’s basis for dismissing Meadows’ claim

of business conspiracy must be rejected.




                                                    12

Case 7:19-cv-00394-MFU Document 21 Filed 07/26/19 Page 12 of 16 Pageid#: 1157
V.     NGIS Cannot Avoid Liability Under the Doctrine of Derivative Sovereign Immunity

       NGIS contends that, to the extent Meadows’ conspiracy claims are premised on his

allegations of defamation and defamation per se against BAE, BAE is entitled to derivative

sovereign immunity and, as such, defamation cannot serve as the underlying unlawful act for his

conspiracy claims. However, as set forth in his contemptuously filed this Memorandum in

Opposition to Defendant BAE Systems, Inc.’s and BAE Systems Ordnance Systems, Inc.’s Motion

to Dismiss, which is incorporated by reference as if fully set forth in this Memorandum, BAE is

not entitled to derivative sovereign immunity for the defamatory statements it made to the DOD

and DON. Accordingly, this ground offered by NGIS for dismissing Meadows’ conspiracy must

also be rejected.

VI.    Meadows Has Sufficiently Alleged Damages

       Finally, NGIS contends that Meadows has failed to plead any damages resulting from the

acts committed by Orbital ATK and BAE in furtherance of their conspiracy. Meadows does not

dispute that an action for common law civil conspiracy lies only if damages are sustained as a

result of a wrongful or tortious act. Dunlap, 287 Va. at 215, 754 S.E.2d at 317. NGIS’s contention,

however, is without merit, as Meadows’ Amended Complaint alleges both damages and a causal

connection between those damages and Orbital ATK and BAE’s conduct.

       First, Meadows does not allege he would have been offered more lucrative job offers

but-for Orbital ATK’s (and BAE’s) conduct; it is unclear where, in Meadows’ Complaint, NGIS

has inferred such an allegation. Meadows has alleged that since his wrongful discharge by Orbital

ATK and BAE, he has only been able to find employment offering significantly less wages than




                                                13

Case 7:19-cv-00394-MFU Document 21 Filed 07/26/19 Page 13 of 16 Pageid#: 1158
his employment with Orbital ATK and BAE. That, of course, is directly linked to one of the ends

of the conspiracy—Meadows’ being wrongfully discharged.10

       Second, with regard to Meadows’ allegation that he was forced to wrongfully reimburse

Orbital ATK for purportedly overpaid pages, NGIS questions why Meadows repaid Orbital ATK

in the first place. Such victim-blaming can result only from NGIS’s misreading, or, more likely,

ignoring of the Amended Complaint’s clear allegations: “Orbital ATK requested repayment of

Meadows’ normal wages, which it cited as overpayment. . . . Meadows emailed Orbital ATK,

denying that Orbital ATK had overpaid him and citing time charged and monies due

himself. Nevertheless, after Orbital ATK did not respond to Meadows’ inquiry or written response,

but instead turned the request for refund over to a collection agency, Meadows relented and

submitted a $4,948.65 payment to Orbital ATK.” (Amended Complaint, ¶¶ 68-70). These

damages, again, stemmed from the conspiracy because they resulted from the underlying wrong—

Meadows’ being wrongfully discharged.

       In sum, Meadows’ Amended Complaint clearly alleges damages resulting from Orbital

ATK’s and BAE’s conspiracy to, among other bad acts, defame and wrongfully terminate him.

NGIS’s argument to the contrary is without merit and should be rejected by this Court as a ground

for dismissal.

                                        CONCLUSION

       For the foregoing reasons, Plaintiff Jeffrey S. Meadows respectfully requests that this Court

deny Defendant Northrop Grumman Innovation Systems, Inc.’s Motion to Dismiss in its entirety.




       10
           To the extent NGIS maintains that Meadows’ damages for conspiracy cannot have
resulted from wrongful discharge, see Section III of this Memorandum, supra.
                                                14

Case 7:19-cv-00394-MFU Document 21 Filed 07/26/19 Page 14 of 16 Pageid#: 1159
                                          Respectfully submitted,

                                          JEFFREY S. MEADOWS

                                          By: /s/Daniel J. Martin
                                                         Of Counsel

John R. Thomas, Jr. (VSB #75510)
Hafemann Magee & Thomas, LLC
11 Franklin Road, SW
P.O. Box 8877
Roanoke, Virginia 24014
(540) 759-1660 (telephone)
(843) 645-6530 (facsimile)
jt@fed-lit.com

John P. Fishwick, Jr. (VSB #23285)
Monica L. Mroz (VSB #65766)
Carrol M. Ching, Esquire (VSB #68031)
Daniel J. Martin (VSB #92387)
Fishwick & Associates PLC
30 Franklin Road, Suite 700
Roanoke, Virginia 24011
(540) 345-5890 (telephone).
(540) 345-5789 (facsimile).
John.fishwick@fishwickandassociates.com
Monica.mroz@fishwickandassociates.com
Carrol.Ching@fishwickandassociates.com
Daniel.martin@fishwickandassociates.com
Counsel for Plaintiff




                                            15

Case 7:19-cv-00394-MFU Document 21 Filed 07/26/19 Page 15 of 16 Pageid#: 1160
                                   CERTIFICATE OF SERVICE

          I hereby certify that on July 26, 2019, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will send a notification of such filing to all counsel of

record.


                                                 By:     /s/Daniel J. Martin
                                                         Daniel J. Martin (VSB #92387)
                                                         Fishwick & Associates PLC
                                                         30 Franklin Road, Suite 700
                                                         Roanoke, Virginia 24011
                                                         (540) 345-5890 (telephone).
                                                         (540) 345-5789 (facsimile).
                                                         Daniel.martin@fishwickandassociates.com




                                                   16

Case 7:19-cv-00394-MFU Document 21 Filed 07/26/19 Page 16 of 16 Pageid#: 1161
